Hill, J.
The amendment to the constitution of 1906 creating the Court of Appeals defined the jurisdiction of the Supreme Court and of the Court of Appeals as follows: “ The Supreme Court shall have no original jurisdiction, but shall be a court alone for the trial and correction of errors of law and equity from the superior courts in all civil cases, whether legal or equitable, originating therein or carried thereto from the court of ordinary, and in all eases of conviction of a capital felony, and for the determination of questions certified to it by the Court of Appeals.” ££The Court of Appeals shall have jurisdiction for the trial and correction of errors in law and equity from the superior courts in all cases'in which such jurisdiction is not conferred by this constitution on the Supreme Court, and from the city courts of Atlanta and Savannah, and such other like courts as have been or *903may be hereafter established in other cities, and in snch other cases as may hereafter be prescribed by law,” etc. The amendment to the constitution of 1916 declared the jurisdiction of the Supreme. Court and of the Court of Appeals to be as follows: “ The Supreme Court shall have no original jurisdiction, but shall be a court alone for the trial and correction of errors of law from the superior courts, and the city courts of Atlanta and Savannah and such other like courts as have been or may hereafter be established in other cities; in all eases that involve the construction of the constitution of the State of Georgia or of the United States, or of treaties between the United States and foreign governments; in all cases in which the constitutionality of any law of the State of Georgia or of the United States is drawn in question; and, until otherwise provided by law, in all cases respecting titles-to land; in all equity cases; in all cases which involve the validity of or the construction of wills; in all cases of conviction of a capital felony; in all habeas-corpus cases; in all cases involving extraordinary remedies; in all divorce and alimony cases; and in all cases certified to it by the Court of Appeals for its determination,” etc. “ The Court of Appeals shall have jurisdiction for the trial and correction of errors of law from the superior courts and from the city courts of Atlanta and Savannah, and such other like courts as have been or may hereafter be established in other cities, and in all cases in which such jurisdiction has not been conferred by this constitution upon the Supreme Court, and in such other cases as may hereafter be prescribed by law,” etc.
It will thus be seen that both amendments to the constitution, in providing the character of cases that would fall within the- jurisdiction .of the Court of Appeals, conferred upon the Court of Appeals jurisdiction of a defined class of cases, and added “ such other cases as may hereafter be prescribed by law.” The words quoted, as stated above, were included in both amendments to the constitution, and should be given the same meaning in both. When properly construed such words were not intended to extend the jurisdiction of the Court of Appeals to writs of error over courts that do not fall within the class of “ superior courts, and the city courts of Atlanta and Savannah and such other like courts as have been or may hereafter be established in other cities.” Taylor v. Stovall, this day decided. As to courts not in-*904eluded, in that class it was never competent for the legislature to provide that writs of error from such courts would lie to the Court of Appeals; and consequently it would be immaterial as to whether the constitutional amendment of 1916 would have repealed any such act.
This sufficiently answers the questions propounded by the Court of Appeals.
All the Justices concur, Bussell, G. J., specially.